Citation Nr: 0723251	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  03-07 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The appellant served in the Army Reserve from 1984 to 1999, 
to include a reported period of active duty for training 
(ACDUTRA) from November 1981 to July 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from February 2002 and November 2002 rating 
decisions, in which the RO declined to reopen the appellant's 
claim for service connection for a low back disability.  The 
appellant filed a notice of disagreement (NOD) in November 
2002, and the RO issued a statement of the case (SOC) in 
February 2003.  The appellant filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) in March 
2003.

In June 2004, the appellant testified during a 
videoconference hearing before a Veterans Law Judge (VLJ); a 
transcript of the hearing is of record.

In November 2004, the Board reopened the appellant's claim 
for service connection for a low back disability, and 
remanded the claim for service connection, on the merits, to 
the RO (via the Appeals Management Center (AMC) for further 
development.  After completing further action, the RO/AMC 
continued denial of the appellant's claim (as reflected in 
the August 2005 supplemental SOC (SSOC)) and returned the 
matter to the Board for further appellate consideration.

During the pendency of the remand, the VLJ before whom the 
appellant testified in June 2004, retired.  In December 2005, 
the Board issued a letter to the appellant and her 
representative that informed them of this circumstance and 
that the appellant had a right to a new hearing before 
another VLJ that would decide her case.  See 38 U.S.C.A. § 
7107(c) (West 2002).  The Board requested that the appellant 
inform the Board of her wishes on whether she desired to 
attend a new hearing.  The letter informed her that if she 
did not respond within 30 days, the Board would assume she 
did not want an additional hearing.  The appellant has not 
responded.  Thus, the Board will assume that she does not 
want another hearing.

In February 2006, the Board again remanded to the RO via the 
AMC the claim for service connection for further development.  
After completing all requested action, the RO/AMC continued 
denial of the appellant's claim (as reflected in the February 
2007 SSOC) and returned the matter to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Although the appellant received a diagnosis of myalgia in 
January 1982 during a period of active duty for training, and 
is currently diagnosed with degenerative disc disease of the 
lumbar spine, the most persuasive medical opinion on the 
question of nexus indicates that the current degenerative 
disc disease is not related to the appellant's period of 
active duty for training.


CONCLUSION OF LAW

The criteria for service connection for low back disability 
are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a December 2001 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The February 2002 rating decision 
reflects initial adjudication of the claim after the issuance 
of such notice.  Hence, the December 2001 letter-which meets 
the first three of Pelegrini's content of notice 
requirements-also meets the VCAA's timing of notice 
requirements.  While the appellant has not explicitly been 
advised to provide any evidence in her possession that 
pertains to the claim, the claims file reflects that the 
appellant has submitted evidence in support of her claim.  
Given that fact, as well as the RO's instructions to her, the 
Board finds that the appellant has, effectively, been put on 
notice to provide any evidence in her possession that 
pertains to the claim.  Accordingly, on these facts, the RO's 
omission is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006) (rejecting the argument that the Board 
lacks authority to consider harmless error).  

Regarding Dingess/Hartman, a February 2007 RO letter informed 
the appellant how disability evaluations and effective dates 
are assigned and the type of evidence that impacts those 
determinations. The Board finds that the appellant was not 
prejudiced by receiving notice after the adjudication of her 
claim.  Because the Board's decision herein denies the claim 
for service connection, no disability rating or effective 
date is being, or is to be, assigned.  Accordingly, there is 
no possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the appellant's 
service medical records, post-service private medical 
records, as well as VA examination reports from the VA 
Medical Center (VAMC) in Columbia, South Carolina.  Also of 
record are various statements submitted by the veteran or by 
his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
and the Appeals Management Center (AMC), the appellant has 
been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal.  Thus, any such error is 
deemed harmless and does not preclude appellate consideration 
of the matter on appeal, at this juncture.  See Mayfield, 20 
Vet. App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Factual Background

A February 1982 service medical record shows that the 
appellant complained of back ache for the past three months 
without any trauma.  Physical examination revealed positive 
tenderness on the right side.  The diagnosis was myalgia.

A July 1984 service medical record shows that the appellant 
complained of low back pain.  The diagnosis was Braxton Hicks 
contractions.

November 1984, February 1989, May 1993, and October 1998 
Reports of Medical History show that the appellant did not 
report having any recurrent back pain.  In addition, the 
November 1984 and February 1989, Reports of Medical 
Examination show that the appellant's spine was normal.

An April 1993 private medical record from W.Y., M.D., 
indicates that the appellant had been under the physician's 
care for cervical and lumbar strain sustained in a motor 
vehicle accident in February 1993.  The physician stated that 
the appellant should refrain from heavy lifting for six to 
eight weeks.

A May 1993 Report of Medical Examination reveals that the 
appellant's spine was normal; however, it was noted that she 
had upper back pain and shoulder pain since February 1993.

A November 1993 private medical record from T.T., M.D. shows 
that the appellant was in a motor vehicle accident in 
February 1993 and that she indicated that she had low back 
pain since that time.  The physician's impression was that 
the appellant was normal at the present time.

A January 1994 service medical record shows that the 
appellant presented for a profile secondary to back pain 
status post a February 1993 automobile accident.

An April 1994 service medical record shows that the appellant 
was in an auto accident last spring and had lumbosacral 
strain.  The appellant was felt to be normal in November 
1993, but still complained of low back pain with bending in 
particular.

A June 1998 private medical record from Dr. W.Y. requested 
that the appellant be excused from participating in sit-ups 
or crunches because of the pain in her low back.

The October 1998 Report of Medical Examination revealed that 
the appellant's spine was abnormal and noted that the 
appellant complained of pain on her lower back by bending 
forward.  She was placed on permanent profile.

A December 1998 record shows that the appellant sought 
treatment for renewal of her profile due to chronic lower 
back pain.

A June 1999 record shows that the appellant continued to have 
back trouble.  It was noted that she injured her lower back 
in a car accident.  A June 1999 record shows she was placed 
on profile for chronic back pain, among other conditions.

An April 2002 private medical record from W.V., M.D. shows 
that the appellant reported having an old army injury and she 
was told that she tore some ligaments in her lower back.  
After physical examination, the April 2002 diagnosis was 
lower back pain most likely secondary to degenerative disc 
disease.  June 2002 private magnetic resonance imaging (MRI) 
confirmed a diagnosis of degenerative disc disease at the L4-
5 level.

A July 2003 service medical record shows that the appellant 
was placed on physical profile due in part to degenerative 
disc disease with chronic back pain.

A September 2003 letter from the appellant's sister, R.M., 
states that R.M. recalled the appellant complaining about her 
back injury during active duty in basic training in 1982.

An October 2003 letter from the appellant's private 
physician, B.A., M.D., states that he reviewed the 
appellant's service medical records, which revealed that the 
appellant was treated for back pain initially in February 
1982.

In June 2004, the appellant testified during a Board hearing 
and stated that while she was on basic training in February 
1982, she was on a 20 mile march with a heavy backpack on her 
back.  After the 20 mile march, she began having back pain 
and received treatment for her back pain while in service.

On July 2005 VA examination, the appellant reported that she 
performed a 25-mile march while she was on active duty for 
training and after the march, she experienced lower back pain 
with swelling that prevented her from standing straight.  She 
further stated that she was placed on bed rest for six weeks 
due to tearing ligaments in her back.  She denied any 
injuries prior to military service or during periods of not 
being on active duty.  The VA examiner noted that although 
the appellant did not report having any additional injury to 
her back, she sustained a motor vehicle accident in February 
1993.  The July 2005 diagnosis was degenerative disc disease 
of the lumbar spine, not service-connected.  The VA physician 
opined that the appellant's low back disability was less 
likely as not (less than 50/50 probability) caused by or a 
result of her active military service during November 1981 to 
July 1982.  In this regard, the VA examiner reasoned that the 
appellant only had one visit in February 1982 for low back 
muscle pain with no prolonged bed rest ordered.  Further, 
subsequent periodic history and physicals were negative for 
back pain until May 1993.  In addition, the May 1993 history 
and physical revealed that the appellant was involved in a 
motor vehicle accident in February 1993, which caused her 
lower back pain and the examiner could find no evidence that 
the appellant was on active duty for training in February 
1993.  Therefore, the VA examiner determined that the 
appellant's low back disability was not related to her 
service.

In a September 2005 statement, the appellant stated that the 
February 1993 motor vehicle accident hurt her cervical and 
thoracic spine and that the July 2005 VA examination was not 
adequate for rating purposes.

On April 2006 VA examination, the appellant reported that 
when she was in basic training in the 1980s, she sustained a 
low back strain classified as myalgia.  She also reported 
that she was in a motor vehicle accident and was told a day 
later that she had a strain of her lower back.  The VA 
physician opined that based on his physical examination, 
review of the appellant's claims file, and review of the 
appellant's history, it was his opinion that the appellant's 
diagnoses were chronic degenerative disease of the lumbar 
spine, including chronic lumbar strain injury.  It was the VA 
physician's opinion that it was at least as likely as not 
that the injuries that the appellant described during her 
service exacerbated this chronic problem.  The VA physician 
further stated that he could not say without resorting to 
speculation whether a chronic increase in severity beyond the 
normal progression of the disability occurred during any 
subsequent period of inactive duty for training.  In 
addition, the physician stated that there was no history of 
an acute significant disk deterioration, herniation or 
fracture that would support this claim.

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Considering the record in light of the above-noted authority, 
the Board finds that service connection for a low back 
disability is not warranted.

In this regard, the first evidence of a post-service 
diagnosis of a back disability was found in the April 1993 
private medical record showing a diagnosis of cervical and 
lumbar strain.  In addition, the first evidence of a finding 
of degenerative disc disease of the lumbar spine was shown in 
the April 2002 private medical record from W.V., M.D.  
Although the appellant has been diagnosed with a low back 
disability, to include lumbar strain and degenerative disc 
disease of the lumbar spine, the most probative medical 
opinion evidence weighs against the claim for service 
connection.  

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board notes that the July 2005 and April 2006 VA 
physicians rendered opinions as to whether the appellant's 
current low back disability is related to her periods of 
active duty or inactive duty for training.

Although the April 2006 VA physician opined that the 
appellant's reported injuries that she sustained during 
service exacerbated her low back disability, the Board notes 
that one of the appellant's reported injuries during her 
April 2006 VA examination was her 1993 motor vehicle 
accident, which the record indicates did not occur during a 
period of active duty or inactive duty for training.  As the 
April 2006 VA examiner's opinion is based on the appellant's 
report of in-service injury that the record shows did not 
occur during the appellant's service, this opinion does not 
provide persuasive evidence in support of the claim.  The 
Board notes that as a medical opinion can be no better than 
the facts alleged by the veteran, an opinion based on an 
inaccurate factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 
180 (1993).  

The record also does not indicate that the appellant had any 
further injury to her back subsequent to the 1993 motor 
vehicle accident, and the appellant has not reported any 
subsequent injury.  Further, the April 2006 examiner stated 
that he could not determine without speculation whether there 
was a chronic increase or progression of the disease during 
any subsequent period of active duty or inactive duty for 
training.  Therefore, there is no medical evidence to support 
a finding of   aggravation of the appellant's low back 
disability during any subsequent period of active duty or 
inactive duty for training after the February 1982 diagnosis 
of myalgia or even after the 1993 motor vehicle accident.    

The Board finds that the July 2005 VA physician's opinion-
based upon examination of the appellant and consideration of 
her documented medical history-constitutes persuasive 
opinion evidence that the appellant's low back disability is 
not related to her period of active duty for training.  That 
physician reasoned that because the appellant had not 
complained of back pain since her initial complaint in 
February 1982 until the motor vehicle accident that occurred 
in 1993, the appellant's low back disability was not related 
to service.  The Board notes that the July 2005 VA physician 
took into consideration the appellant's automobile accident 
that had not occurred during a period of active duty for 
training or inactive duty for training and the physician also 
based his opinion on a review of the documented evidence in 
the claims file and not solely on the appellant's report of 
her injuries.

As the July 2005 VA physician has opined that the appellant's 
low back disability is not related to her November 1981 to 
July 1982 period of active duty for training, and the record 
does not show that the appellant had any additional injuries 
to the low back during a period of subsequent active duty for 
training or inactive duty for training that could have 
aggravated her low back disability, the Board finds that the 
preponderance of the medical evidence of record is against 
the appellant's claim for service connection for a low back 
disability.

In addition to the medical evidence, the Board has considered 
the appellant's assertions, including those advanced during 
the June 2004 Board hearing.  While the Board does not doubt 
the sincerity of the appellant's belief that her low back 
disability is related to her period of active duty for 
training, this claim turns on a medical matter.  As a 
layperson without the appropriate medical training and 
expertise, the appellant simply is not competent to provide a 
probative opinion on such a matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  For 
that reason, the appellant's unsupported assertions, without 
more, simply do not constitute persuasive evidence in support 
of the claim.

For all the foregoing reasons, the claim for service 
connection for low back disability must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not for application in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for a low back disability is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


